UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6633


ANTHONY MCNEISH,

                Plaintiff - Appellant,

          v.

BIG SARGE BAIL BONDS ASSOCIATES INC.; MANLEY YATES; JOHN
DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00739-BO)


Submitted:   August 1, 2012                 Decided:   August 10, 2012


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony McNeish, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    McNeish      appeals    the     district     court’s     order

denying    his    motion    for   leave   to   amend    his    42   U.S.C.    § 1983

(2006) complaint after it was dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.             See McNeish v. Big Sarge Bail Bonds

Assocs.,    No.    5:11-cv-00739-BO       (E.D.N.C.     Mar.    19,    2012).      We

dispense    with     oral    argument     because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2